 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1142 
In the House of Representatives, U. S.,

March 9, 2010
 
RESOLUTION 
Congratulating Silver Lake College for 75 years of service as an undergraduate institution of higher education. 
 
 
Whereas Silver Lake College was founded in the late 1800s by the Franciscan Sisters of Christian Charity as an academy and normal school;  
Whereas the State of Wisconsin issued the charter designating Silver Lake College, then named Holy Family College, as an undergraduate institution of higher education in 1935;  
Whereas Silver Lake College is a four-year Catholic liberal arts college, located in Manitowoc, Wisconsin;  
Whereas Silver Lake College currently serves 1,253 students and offers a 7 to 1 student to teacher ratio;  
Whereas students at Silver Lake College can earn degrees in 11 different programs and 24 different areas of study; and  
Whereas Silver Lake College emphasizes a professional education with a liberal arts experience and encourages life-long learning and moral and community leadership: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates Silver Lake College for 75 years of service as an undergraduate institution of higher education; and  
(2)commends Silver Lake College for providing education and training to the people of Wisconsin for over 75 years.  
 
Lorraine C. Miller,Clerk.
